DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The applicant‘s amendment to the specification overcomes the objection to the drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, US Patent Application 2013/0067785 in view of Peterson et al. (Peterson), US Patent 8403021.
	Regarding claim 1, Davis teaches a picture frame (10) with removable mounting system comprising  a frame components (12, 14, 16 and 18) having a groove (50, 52) formed in a longitudinal direction in a rear portion (22) of the frame component; wherein the groove (50) formed in the rear portion (22) of the frame components  (12, 14, 16 and 18) is continuously formed along respective sides included in the frame component so 

    PNG
    media_image1.png
    192
    450
    media_image1.png
    Greyscale

	Davis does not teach a fixed magnetic strip or the fixing magnetic strip.
	Peterson teaches a portable partition a frame components (12) having a groove (13) formed in a longitudinal direction in an inside portion of the frame component. Peterson teaches a magnetic strip (not labeled or shown) inserted into and fixed to the groove of the frame component (12); and a fixing magnetic strip (20) attached to the magnetic strip inserted into the frame component through a magnetic force so as to fix a fabric exhibit (28) interposed at a position in contact with the magnetic strip. (See column 59-63).

    PNG
    media_image2.png
    271
    489
    media_image2.png
    Greyscale

Peterson does not teach the magnetic strip having a cross-sectional structure corresponding to a cross-sectional structure of the groove formed in the frame component and wherein the fixing magnetic strip has the same cross-sectional structure as that of the magnetic strip.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Davis with a magnet fixed within the groove and another member magnetically secured to the fixed magnet as taught by Peterson so that the fabric panel/exhibit may be magnetically retained rather than frictionally retain thereby provide a means to quickly and selectively change the fabric panel/exhibit.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. 
The applicant‘s amendment to the specification overcomes the objection to the drawings.

The examiner disagrees.
The examiner contends the phrase “the magnetic strip having a cross-sectional structure corresponding to a cross-sectional structure of the groove formed in the frame component” does not mean the magnetic strip (21) is formed to correspond to the shape and size of the groove. The applicant does not indicate the direction of the cross-section being considered. Usually, the cross-section is drawn to the shape and not necessarily the size of an object. Nowhere in the original specification and/or drawing has the applicant disclose the cross section of magnetic strip is formed to correspond to the shape and size of the cross-section of the groove. Since the original drawings do not show the fabric or the magnetic strip inside the groove, the drawings do not support fabric exhibit being fixed between the magnetic strip and the fixing magnetic strip on outside of the groove.
The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631